Citation Nr: 0924237	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-39 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder 
claimed to be secondary to service-connected posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1952 to 
June 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In March 2008, the Veteran and his spouse presented testimony 
at a Travel Board hearing before the undersigned Veterans Law 
Judge.  

This claim was previously before the Board in May 2008.  In a 
May 2008 decision, the Board remanded the current claim at 
issue for additional development.  The RO complied with the 
Board's request.  But in the same May 2008 decision, the 
Board also denied the Veteran's claim for service connection 
for arthritis.  The Veteran has not appealed this matter.  
Therefore, the Board's May 2008 decision, which subsumes the 
prior RO decision, is final with respect to the issue of 
service connection for arthritis, which was formerly on 
appeal.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104 (2008).

The Veteran submitted a private medical letter in June 2009.  
Although a waiver of review by the agency of original 
jurisdiction (AOJ) was not included, the Board finds that the 
letter is duplicative of evidence already contained in the 
file, and, as such, a remand is not necessary in this case.  
See 38 C.F.R. § 19.37(a) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

The competent evidence of record reflecting no relationship 
between the Veteran's current heart disorder and his service-
connected PTSD outweighs the evidence in support of a 
relationship.


CONCLUSION OF LAW

Service connection for a heart disorder claimed to be 
secondary to service-connected PTSD on the basis of proximate 
cause or aggravation is not established.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in March 2005, May 
2006, and May 2008.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his secondary service connection 
claim; (2) informing him about the information and evidence 
the VA would seek to provide; (3) informing him about the 
information and evidence he was expected to provide.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

Furthermore, the May 2006 and May 2008 letters from the RO 
further advised the Veteran of the elements of a disability 
rating and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
the content of VCAA notice.    

With regards to the timing of his VCAA notice, the Board 
finds that the RO did not provide the Veteran all necessary 
VCAA notice prior to initially adjudicating his claim in 
February 2006.  However, in Pelegrini II, the U. S. Court of 
Appeals for Veterans Claims (Court) clarified that in these 
situations VA does not have to vitiate that initial decision 
and start the whole adjudicatory process anew, as if that 
decision was never made.  Rather, VA need only ensure the 
Veteran receives (or since has received) content-complying 
VCAA notice, followed by readjudication of his claim, such 
that the intended purpose of the notice is not frustrated and 
he is still provided proper due process.  In other words, he 
must be given an opportunity to participate effectively in 
the processing of his claim.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) 
recently held that a Statement of the Case (SOC) or 
Supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, the timing error was cured.  After initially providing 
VCAA notice in March 2005, the RO adjudicated the claim in 
the February 2006 rating decision and October 2006 SOC.  And 
after providing the additional VCAA notice in May 2008, the 
RO again went back and readjudicated the claim in the more 
recent May 2009 SSOC.  So each time after providing the 
required notice, the RO reconsidered the claim - including 
any additional evidence received in response to the notice.  
So the timing defect in the notice has been rectified.  It 
follows that a prejudicial error analysis by way of Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply not 
warranted here, as there is no prejudicial error in content 
or notice.      

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), relevant VA 
outpatient treatment records, and various private medical 
records as identified and authorized by the Veteran.  The RO 
has also afforded the Veteran a VA examination and opinion 
for the purpose of determining whether his heart disorder is 
secondary to his PTSD.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).  The Veteran has submitted personal 
statements, private medical evidence, limited Social Security 
Administration (SSA) disability records, medical treatise 
evidence, and hearing testimony in support of his claim.  The 
Board also remanded this case to assist the Veteran with his 
claim.  A remand by the Board confers on the claimant, as a 
matter of law, the right to substantial compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Board is satisfied as to compliance with its 
instructions from the May 2008 remand.

In addition, with respect to the duty to assist, the Board 
notes that in response to a request for records, in September 
2008 a private medical provider (Westchester Medical Center) 
indicated that the Veteran's medical records for that 
provider had been destroyed.  Similarly, in September 2008, 
the SSA indicated that the Veteran's medical records in their 
possession had been destroyed.  It is common practice for 
hospitals and physicians to retain medical records for as 
long as required by law and then to destroy them.  There is 
no basis for any further pursuit of these private and SSA 
medical records, which are no longer available.  See 
generally 38 C.F.R. § 3.159(c).  In fact, neither the Veteran 
nor his representative has stated that any additional further 
evidence remains outstanding.  Indeed, in September 2008 and 
May 2009, the Veteran indicated he had no further evidence to 
submit.  Therefore, the Board is satisfied that all relevant 
evidence identified by the Veteran has been secured, and that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  



Governing Laws and Regulations for Secondary Service 
Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  

In addition, disability can also be service connected on a 
secondary basis if it is proximately due to or the result of 
a service-connected condition.  38 C.F.R. § 3.310(a).  
Moreover, secondary service connection may be established, as 
well, by any increase in severity (i.e., aggravation) of a 
nonservice-connected condition that is proximately due to or 
the result of a service-connected condition.  38 C.F.R. 
§ 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  A claim for secondary 
service connection requires competent medical evidence 
linking the asserted secondary disorder to the service-
connected disability.  Velez v. West, 11 Vet. App. 148, 158 
(1998).  See also Wallin v. West, 11 Vet. App. 509, 512 
(1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate a disorder with a service-connected 
disability).   

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  This 
had not been VA's practice, which suggests that the recent 
change amounts to a substantive change.  Given what appear to 
be substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which clearly favors the claimant.

Analysis

The Veteran contends that his current heart disorder is the 
result of, or in the alternative is aggravated by, his 
service-connected PTSD.  In short, he believes his heart 
disorder is secondary to stress from his service-connected 
PTSD.  See March 2005 claim; December 2006 substantive 
appeal.  

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered by the 
Board if raised by the evidence of record, applying all 
relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  However, claims which have no 
support in the record need not be considered by the Board, as 
the Board is not obligated to consider "all possible" 
substantive theories of recovery.  That is, where a fully 
developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, 
there is no reason for the Board to address or consider such 
a theory.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. 
Cir. 2009).  

In the present case, the Veteran has not raised the issue of 
service connection for a heart disorder on a direct basis.  
Moreover, there is no evidentiary support for service 
connection for a heart disorder on a direct basis.  In this 
regard, STRs are negative for any complaint, treatment, or 
diagnosis of a heart disorder.  Post-service, the first lay 
or medical evidence of a heart disorder is from 1975, over 20 
years after discharge from service.  There is also no lay or 
medical suggestion of a nexus between the Veteran's current 
heart disorder and his military service.  Accordingly, the 
Board will only address the theory of secondary service 
connection when deciding the issue presented on appeal, as 
this is the only theory raised by the evidence of record.  
Robinson, 557 F.3d at 1361.  

The threshold criterion for service connection - on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Here, in July 2008, Dr. Y. Wong, MD., diagnosed the Veteran 
with coronary artery disease, status post myocardial 
infarction.  A review of private, SSA, and VA medical 
evidence of record from the 1970s to the present reveals that 
the Veteran has had several heart attacks.  He underwent 
triple bypass surgery in 1978 and quadruple bypass surgery in 
2000.  He has had residual heart problems since the 1970s.  
Therefore, this evidence demonstrates he clearly has a 
current heart disorder.  

The Board now turns to the central issue in this case - 
whether there is sufficient competent medical evidence 
linking his current heart disorder to his service-connected 
PTSD.  Velez 11 Vet. App. at 158.  In this regard, the 
medical evidence of record on this determinative issue of 
nexus includes several favorable and unfavorable medical 
opinions.  The Board concludes the negative opinions 
suggesting no secondary relationship outweigh the favorable 
opinions. 

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).  The Board must 
determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of evidence contained in a record; every item does 
not have the same probative value.  The Board must account 
for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

As to the positive opinions, in March 2005 Dr. Y. Wong, one 
of the Veteran's treating physicians, opined that the stress 
of combat from PTSD "probably" caused the Veteran's heart 
attack in 2000.  In a latter July 2008 letter Dr. Wong added 
that he has treated the Veteran for nine years, and is 
familiar with the history of the Veteran's heart disorder.  
He again opined that the stress and anxiety from PTSD 
"probably" contributed to the Veteran's heart disease and 
his heart attacks.  Dr. Wong did not provide any further 
reasoning or detail for his opinions.  Additionally, in April 
2005 a private cardiologist Dr. A. Goldsmith, MD., stated 
that he told the Veteran there "may" be a link between 
stress and coronary artery disease, although he could not be 
sure.  No further reasoning or discussion was provided.  
Finally, in an April 2005 VA treatment record, a VA nurse 
practitioner also noted Dr. Goldsmith's opinion, but provided 
no new information.  

With regard to the above opinions, the Veteran has also 
submitted medical treatise evidence and news articles in 
April 2005 and January 2007 discussing an association between 
PTSD and heart disease in certain circumstances.  With regard 
to medical treatise evidence, the Court has held that a 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
As such, these articles submitted by the Veteran lend 
probative support to the favorable medical opinions he has 
submitted.    

As to the negative opinions, in May and July of 2005, after a 
physical examination of the Veteran and discussion of his 
medical history, a VA physician opined that although stress 
is a factor in coronary artery disease, the Veteran's 
coronary artery disease is "less likely as not" caused by 
or a result of his PTSD.   Despite reciting the Veteran's 
medical history and performing a physical examination of the 
Veteran in rendering this opinion, the examiner provided no 
reasons and bases for his opinion.  Therefore, it is only 
entitled to limited probative value, similar to the positive 
opinions discussed above.  However, in September 2008, 
another VA physician, upon a thorough review of the evidence 
and other medical opinions in the claims folder, opined that 
the Veteran's coronary artery disease is "less likely as 
not" caused by or the result of the Veteran's service-
connected PTSD.  In a January 2009 addendum to this opinion, 
the same VA physician added that the Veteran's coronary 
artery disease is "less likely as not" "aggravated" by the 
Veteran's service-connected PTSD beyond its expected natural 
course.  Unlike the other opinions of record, this particular 
opinion was thorough and supported by an explanation with 
adequate reasons and bases.  The VA physician mentioned that 
the private opinions did not contain a rationale for their 
reasoning.  He also stated that the private opinions used 
terms like "may" or "probably."  He noted that the medical 
treatise information submitted by the Veteran also did not 
provide its conclusions with certainty.  The VA physician 
also discussed the findings of a laboratory study in 
concluding that he did not find compelling objective evidence 
of a secondary relationship.  He emphasized that coronary 
artery disease is a progressive lifetime process.  The 
Veteran's risk factors of family history, male gender, age, 
and previous smoking cannot be mitigated according to this VA 
physician.

Therefore, in this case, the Board finds that the September 
2008 VA opinion with subsequent addendum denying the 
existence of a secondary relationship is more probative than, 
and in fact outweighs, the positive opinions of record.  The 
Board acknowledges one of the positive opinions is from a 
cardiologist specialist.  In addition, the Veteran has 
submitted some probative medical treatise information in 
support of these opinions.  However, overall, the positive 
opinions are somewhat equivocal with little or no reasoning 
provided.  A physician's failure to provide a medical basis 
for the opinion lessens the weight and credibility of the 
evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Furthermore, although several of the Veteran's 
private physicians have treated him for some time, the Court 
has declined to adapt a "treating physician rule" which 
would afford greater weight to the opinion of a Veteran's 
treating physician over the opinion of a VA or other 
physician.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 
4 Vet. App. 467, 471-3 (1993); Van Slack v. Brown, 
5 Vet. App. 499, 502 (1993); Harder v. Brown, 
5 Vet. App. 183, 188 (1993).  Finally, with regard to the 
equivocal nature of the private medical opinions, a medical 
opinion expressed in terms of "may" or "may not" is too 
speculative to establish a medical nexus.  Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  The favorable private medical 
opinions of record are simply too speculative, and therefore 
lack significant probative value, for purposes of granting 
service connection.  See 38 C.F.R. § 3.102.  See generally 
Bloom v. West, 12 Vet. App. 185, 187 (1999); Bostain v. West, 
11 Vet. App. 124, 127- 28 (1998).  

The Board also sees that the private physicians failed to 
review the claims folder in rendering their opinions.  One of 
the factors for assessing the probative value of a medical 
opinion is the physician's access to the claims file.  
Prejean v. West, 13 Vet. 444, 448-9 (2000).  An opinion that 
is based on review of the entire record may be more probative 
than an opinion that is based on reported history. Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But a lack of review of 
a VA claims file does not render a medical opinion 
incompetent.  See generally Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  Rather, the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
"It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to 
a medical opinion."  Nieves-Rodriguez, 22 Vet. App. at 304.  
In essence, the Board may not prefer one medical opinion over 
another solely based on claims file review or the absence 
thereof; most of the probative value of a medical opinion 
comes from its reasoning.  Id.  In this regard, the Board 
emphasizes that in the present decision it has not considered 
the lack of review of the claims folder by the private 
physicians as a factor in its determination.  Rather, the 
major consideration here for the Board is the respective 
reasons and bases provided for each opinion, or lack thereof.  

Finally, neither the Veteran nor his representative, without 
evidence showing that he or she has medical training or 
expertise, is competent to offer a medical opinion as to the 
existence of a secondary relationship in this case.  See 38 
C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).

Accordingly, the preponderance of the evidence is against the 
Veteran's claim for service connection for a heart disorder 
claimed to be secondary to his PTSD.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a heart disorder claimed to be 
secondary to a service-connected PTSD is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


